Title: To George Washington from Moustier, 5 October 1788
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir,
Boston 5th Octr 1788

The objects which were contained in the letter which your Excellency did me the honor to write to me on the 17th of Augt last, appear to me to be so important in their consequences that I am very desirous of obtaining your opinion more particularly,

and this has induced me to hasten my intentions of offering my respects to you at Mount Vernon. In my leisure time, induced by the season & other circumstances, I have, in part, executed the project which I had formed of making myself acquainted with the Surface & situation of the United States, beginning with the Eastern States which are in the neighbourhood of the residence of Congress.
I would not let the year expire without procuring the satisfaction which I had promised myself. Calculating upon the experience which I have had of traveling in this Country, I intend to return to N. York on the 13 or 14 of this month. I cannot say with certainty how long my stay will be there, but I shall make it as short as possible, that I may go on, as soon as I can to Virginia and shall endeavour to be at Mount Vernon on the last day of this month—unless something which I do not foresee should intervene, or the approach of winter should oblige me to defer the visit which I am so desireous of making to the Farmer of Mount Vernon somewhat longer.
I must ask your permission, Sir, to have the honor of presenting to you a Lady of our old world, who is very desireous of accompanying me, and who has the curiosity to desire to visit the Savages who inhabit the interior parts of America from the Western Country to the Eastern Ocean.
My Nephew is a young man just entering into the world, & who is no less desireous of conducting himself well, than he is of admiring & following those who have had great experience in life & who enjoy the glory which they have so justly acquired. The favourable recommendations which I have had of Monsr Dupont, the son of a worthy man in France, his zeal to be instructed, and his personal character have engaged me to procure for him all occasions of being useful & agreeable. I have the honor to beg of you, upon this consideration, that I may take him to Mount Vernon with my Nephew.
If you see no obsticle to the execution of my project, Sir, I cannot terminate the year more to my satisfaction then by rendering homage to the talents, to the Virtues which adorn your character & giving you a proof of the high consideration & respectful attachment with which I have the honor to be Sir, Yr Excellency’s Most Hbe & Obedt Servt

Le Cte de Moustier

